         Case 1:21-cv-10806-LTS Document 16 Filed 08/02/21 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                            DISTRICT OF MASSACHUSETTS

____________________________________
                                         )
MARK TASSINARI, individually and on )
Behalf of all others similarly situated, )
       Plaintiff                         )
                                         )
v.                                       )
                                         )
THE SALVATION ARMY NATIONAL )                     No. 21-CV-10806
CORPORATION, THE SALVATION               )
ARMY I (EASTERN); THE SALVATION )
ARMY USA CENTRAL TERRITORY,              )
THE SALVATION ARMY II                    )
(SOUTHERN), THE SALVATION ARMY )
III (WESTERN),                           )
       Defendants                        )
___________________________________ )

                              NOTICE OF APPEARANCE
                              __________________________

      Please notice the appearance of undersigned counsel for all Defendants in this case.


Dated: August 2, 2021                      THE DEFENDANTS,
                                           THE SALVATION ARMY NATIONAL
                                           CORPORATION, THE SALVATION ARMY
                                           I (EASTERN), THE SALVATION ARMY USA
                                           CENTRAL TERRITORY, THE SALVATION
                                           ARMY II (SOUTHERN), THE SALVATION
                                           ARMY III (WESTERN),

                                           By their attorneys,

                                           BARTON GILMAN, LLP

                                           __/s/ Kevin Hensley          ___
                                           Kevin Hensley (BBO# 554824)
                                           KHensley@bglaw.com
                                           Barton Gilman LLP
                                           75 Federal Street, 9th Floor
                                           Boston, MA 02110
                                           Phone: (617) 654-8200
          Case 1:21-cv-10806-LTS Document 16 Filed 08/02/21 Page 2 of 2




                                 CERTIFICATE OF SERVICE

        I hereby certify that this document filed through the ECF system will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing (NEF)
and paper copies will be sent to those indicated as non-registered participants on August 2, 2021.



                                                      /s/ Kevin Hensley_____




                                                 2
